On Motion for Rehearing
PER CURIAM.
Appellant has filed a motion for rehearing in which she earnestly insists that we erred in holding that the order of the trial court setting aside the judgment rendered in her favor upon the first trial of the case was interlocutory and therefore it could not be reviewed in this appeal. She cites us to the case of Stewart v. Jones, 9 Tex. 469, and insists that our holding in the original opinion is directly in conflict with the Supreme Court in that case.
It is evident that appellant is confused as to the conclusion and holding of the court in the Stewart case. Unfortunately the writer of the opinion in that case used the term “Set aside and have a new trial granted” when, in reality, he was referring to the order that was entered by the trial court in the hearing upon the application of Jones for a bill of review in which the final judgment in favor of Stewart in the first trial would be re-examined. The application was granted by the trial court and, by agreement of the parties, the case was passed for trial until the next term. It is evident from the opinion and the preceding statement of the case that Stewart was attempting to appeal from the order of the trial court granting to Jones a bill of review upon the allegations made in Jones’ application therefor that fraud had *486been perpetrated by Stewart in procuring’ the former judgment. The case made by the application in which fraud was alleged had not been tried, but had been continued until the next term. The holding was that the order granting the application for a bill of review was interlocutory and could not be considered on appeal until the case had been re-examined and final judgment rendered upon the merits of the application for the bill of review. The holding expressed in the closing sentences was, in effect, that “If it was erroneous to grant the application for a bill of review, the error could only be revised after the final disposition of the case upon the issues made by the allegations in the application for a bill of review in equity, because the case had not been tried upon those allegations.” It was still pending in the trial court. To state the matter in another way, when the court used the term “Set aside” in reference to the first judgment, it was not referring to the order entered upon the motion for a new trial after the first trial in which the judgment at law was set aside and a new trial granted; it was referring to the order entered upon the application of Jones for a bill of review, which was purely interlocutory and the question of whether or not the trial court erred in granting the application and entering the order could not be reviewed by the Supreme Court until the issues made by the application for a bill of review had been tried upon the merits and a final decree entered thereon. Then, and not until then, could the court pass upon the question of whether or not error had been committed in granting the application for a bill of review. Taylor, Knapp & Co. v. Fore, 42 Tex. 256; Overton v. Blum, 50 Tex. 417; Squyres v. Rasmussen, Tex. Civ.App., 296 S.W. 977.
A careful reading of the Stewart case and the cases we have just cited will show that, instead of being in conflict with the Stewart case, our conclusions are in consonance with it, and that case is direct authority for our holding in the original opinion.
We find nothing in the motion for rehearing which change our views as expressed in the original opinion and the motion will therefore be overruled.